SILER, Cirexiit Judge.
Defendant Glenn David Teeple appeals his sentence of 120 months imprisonment *324for aggravated sexual abuse by force or threat in violation of 18 U.S.C. §§ 2241(a) and 1153 occurring within the boundaries of the Hannahville Indian Community reservation in Menominee, Michigan. He alleges a breach of the plea agreement by the prosecution. We affirm.
Teeple entered into a plea agreement with the government which provided that he would plead guilty to Count One of the indictment and the parties would stipulate to a base offense level of 27, with a four-level increase to 31 because violence was used against the victim. Because Teeple accepted responsibility for his crime, the parties stipulated that he was entitled to a three-level reduction.
Applicable to the government were the following paragraphs:
Based on the facts now known to the government the government will make a non-binding recommendation that the sentence in this matter be imposed with- ■ in the guideline range where offense level 28 and defendant’s Criminal History Category intersect. Based on the facts now known to the government, the government does not intend to seek an upward departure.
The defendant understands that there is no agreement as to his criminal history or his criminal history category.
During sentencing the district court commented on Teeple’s numerous convictions in the last few years and determined that an upward adjustment was necessary because many of the convictions were in tribal court causing the criminal history to be underrepresented. This upward departure was recommended by the probation office. The prosecution was then given the opportunity to speak at which time counsel stated that “the presentence report fully informs the Court of the gravity of this matter.” The district court then noted that out of the “hundreds and hundreds of people [it] had sentenced over the last 27 years, [defendant had] one of the most extensive criminal records.. .for anyone 22 years of age.”
Teeple appealed based on the government’s failure to make a recommendation that Teeple would be sentenced within the guidelines which he asserts was required under his plea agreement. Underlying this issue is whether Teeple waived his right to appeal his sentence when he failed to object after the prosecution did not offer a recommendation at sentencing. Well established in this circuit is the essentiality “that a defendant raise all objections to the sentence before the sentencing judge in the first instance.” United States v. Cullens, 67 F.3d 123, 124 (6th Cir.1995). A failure to object results in waiver of the issue. See id. Once it became clear to Teeple that the prosecution was not going to state the recommendation made in the plea agreement, Teeple had to object or face waiver of the issue on appeal. See Baker v. United States, 781 F.2d 85, 90 (6th Cir.1986).
By failing to object at the time of sentencing, defendant clearly waived his right to appeal any breach of the plea agreement. A plain error analysis is therefore applicable pursuant to Fed. R.Crim.P. 52(b). See United States v. Carr, 170 F.3d 572, 577 (6th Cir.1999). In all likelihood any recommendation to stay within- the guideline range would have had no effect on the district court in light of the district court’s statement that it was going to depart upward under the sentencing guidelines based on Teeple’s extensive criminal history. In addition, the court had the plea agreement before it. Teeple is not entitled to relief as the government’s inaction did not affect his substantial rights. AFFIRMED.